—In a matrimonial action, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated June 22, 1992, which, after a nonjury trial, inter alia, directed that the plaintiff maintain health insurance for the defendant, adjudged that the plaintiff dissipated a marital asset, and directed that the plaintiff pay to the defendant counsel fees.
Ordered that the judgment is affirmed, with costs.
The plaintiff’s contention that there was no evidence that he wasted an asset of the marriage, i.e. an apartment building, is without merit. The evidence adduced at trial was that the plaintiff collected rent from the tenants, made some repairs to the building, and gained access to electricity through one of his tenant’s boxes. There was no evidence at all that the defendant participated in the management of the building. The building was sold at a loss and with more housing code violations at the time of sale than at the time it *825was purchased. Therefore, the Court had before it sufficient evidence to find that the plaintiff wasted the asset and to take this into consideration when making an equitable distribution of the parties’ assets (see, Domestic Relations Law § 236 [B] [5] [d] [11], Wilner v Wilner, 192 AD2d 524).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Santucci and Friedmann, JJ., concur.